USDC IN/ND case 3:12-cv-00369-RLM-MGG document 96 filed 08/03/20 page 1 of 2


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION


NORA GEORGE,                           )
                                       )
                   Plaintiff           )
                                       )
      vs.                              )     CAUSE NO. 3:12-CV-369 RLM-MGG
                                       )
JOHNSON & JOHNSON, et al.,             )
                                       )
                   Defendants          )


                               OPINION AND ORDER

      Johnson & Johnson and Ethicon, Inc. moved for partial summary judgment

on Counts I-IV of the second amended complaint contending that: (1) the

plaintiff’s common law claims are subsumed by the Indiana Products Liability Act

and should be dismissed or merged into a single cause of action under the Act; no

evidence supports the defective manufacturing claim asserted in Count I, so that

claim should be dismissed on the merits; and (3) any contract-based breach of

warranty claim asserted in Count IV should be dismissed on the merits because

there’s no evidence of pre-suit notice and privity and it’s barred by the applicable

statute of limitations, IND. CODE § 26-1-2-725(1), (2). Plaintiff Nora George agrees,

but asks the court to treat the remaining claims asserted in Counts I-IV as

individual IPLA claims, rather then merging them into a single claim and

dismissing the common law claims with prejudice, as defendants propose.

      Ms. George can’t amend her complaint through arguments made in

response to a summary judgment motion, Griffin v. Potter, 356 F.3d 824, 830 (7th

Cir. 2004); Grayson v. O’Neill, 308 F.3d 808, 817 (7th Cir. 2002), but making her
USDC IN/ND case 3:12-cv-00369-RLM-MGG document 96 filed 08/03/20 page 2 of 2


file a third amended complaint at this late stage of the proceedings promotes form

over substance. The defendants don’t contend that they would suffer any

prejudice if the common law claims are treated as IPLA claims and assented to the

same in their motion.

      Accordingly, the court:

            (1) GRANTS the defendants’ motion for summary judgment [Doc. No.

      57] with respect to the defective manufacturing claim alleged in Count I and

      the contractually based breach of express warranty in Count IV;

      DISMISSES those claims with prejudice; and DENIES the motion in all

      other respects; and

            (2) GRANTS the plaintiff leave to amend her complaint by

      interlineation under Fed. R. Civ. P. 15(a)(2). From this point forward, the

      court and the parties will treat the remaining common law claims asserted

      in Counts I-IV as if they were brought under the Indiana Product Liability

      Act, Ind. Code § 34-20-1-1 et seq..

      SO ORDERED.

      ENTERED:      August 3, 2020



                                        /s/ Robert L. Miller, Jr.
                                     Judge
                                     United States District Court




                                        2
